Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

POLYMER AND POLYMER SEPARATOR COMPRISING SAME

Examiner: Adam Arciero	SN: 16/754,630	Art Unit: 1727          June 22, 2022

DETAILED ACTION
Applicant’s response filed on March 15, 2022 has been received. Claims 1-17 are currently pending. Claim 16 has been amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The claim rejection under 35 USC 112(b) on claim 16 is withdrawn because Applicant has amended the claim.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Jang et al. and Yokota et al. on claims 1-7 and 10-17 are maintained.
Claims 1-7 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (WO 2017171290 A1; using US 2019/0106530 A1 for citation purposes) in view of Yokota et al. (US 2017/0087545 A1).
As to Claims 1-5, 7, 10, 12, 15-17, Jang et al. discloses a polymer membrane for a redox flow battery (having the claimed electrodes and electrolyte liquids) or a fuel cell (having the claimed arrangement), wherein the membrane comprises a block polymer, comprising: a hydrophilic block having a unit derived from a compound represented by claimed Formula 1; and a hydrophobic block (Abstract and paragraphs [0004], [0009], [0268). Jang et al. does not specifically disclose wherein the hydrophobic block comprises a fluorine-containing compound.
However, Yokota et al. teaches of a polymer membrane, comprising a block polymer having a hydrophilic block and a hydrophobic block, wherein the hydrophobic block comprises decafluorobiphenyl (paragraph [0103]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the polymer membrane of Jang et al. to comprise decafluorobiphenyl as a hydrophobic block because Yokota et al. teaches that a membrane with improved conductivity and resistance to swelling can be formed (Abstract).
As to Claim 6, Jang et al. discloses wherein the hydrophilic block can further include chemical formula 3 (reads on claimed formula 2) (paragraph [0156]).
As to Claim 11, Jang et al. discloses wherein the block polymer further comprises a brancher derived from a compound represented by formula 6 or formula 7 (paragraph [0183-0190]).
As to Claim 13, Jang et al. teaches wherein the ion conductivity of the polymer membrane is 0.01-0.5 S/cm (claim 11). This range overlaps with the claimed range. The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, I. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the membrane to have the claimed ion conductivity because Jang et al. teaches that the durability of a fuel cell or redox flow battery can be improved (paragraph [0024]).
As to Claim 14, Jang et al. discloses wherein the polymer membrane has an ion exchange capacity of 0.01-5 mmol/g (paragraph [0257]). 

The claim rejections under 35 USC 103(a) as being unpatentable over Jang et al., Yokota et al. and Danyliv et al. on claims 8-9 are maintained.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (WO 2017171290 A1; using US 2019/0106530 A1 for citation purposes) in view of Yokota et al. (US 2017/0087545 A1) as applied to claims 1-7 and 10-17 above and in further view of Danyliv et al. (FR 3039321; as found in IDS dated 04/08/2020 and in the International Search Report).
As to Claims 8-9, modified Jang et al. does not specifically disclose the hydrophilic block having a repeating unit of Formula 4 or the hydrophobic block having the repeating unit of Formula 5.
However, Danyliv et al. teaches of a polymer membrane wherein having both the hydrophilic block having a repeating unit of Formula 4 and the hydrophobic block having the repeating unit of Formula 5 (compounds 17 and 15) (pg. 73-77). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the membrane of modified Jang et al. to comprise the claimed repeating units because Danyliv et al. teaches that a membrane having good ionic conduction and mechanical strength is provided (Pg. 3).

Double Patenting
The nonstatutory double patenting rejections over claims 1-17 are maintained.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,483,576 B2 in view of Jang et al. (WO 2017171290 A1; using US 2019/0106530 A1 for citation purposes), Yokota et al. (US 2017/0087545 A1) and Danyliv et al. (FR 3039321; as found in IDS dated 04/08/2020 and in the International Search Report). All of the claim limitations are taught by the prior art references as discussed above in the 35 USC 103(a) rejections.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,947,338 B2 in view of Yokota et al. (US 2017/0087545 A1) and Danyliv et al. (FR 3039321; as found in IDS dated 04/08/2020 and in the International Search Report). All of the claim limitations are taught by the prior art references as discussed above in the 35 USC 103(a) rejections.


Response to Arguments
Applicant's arguments filed March 15, 2022 have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
a) The prior art disclosure does not provide sufficient guidance or motivation and it is only with impermissible hindsight that the claimed invention would be resulted (claim 1).
b) The present invention provides for unexpected results as shown in Tables 1 and 2 of the original disclosure (Claim 1).

In response to Applicant’s arguments, please consider the following comments:
a) In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant has not provided any evidence to show that the prior arts do not provide sufficient guidance or motivation.
b) The results are not persuasive. For example, the results are not commensurate in scope with the claimed invention as the results provide for three separate block polymers (Examples 1, 3 and 4) and the claims cover a much broader range of block polymers. In addition, the comparative results are not commensurate in scope with the closest prior art. For at least these reasons the results are not persuasive.

  Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727